Case 6:19-cv-00875-GAP-GJK Document 48 Filed 07/29/20 Page 1 of 3 PageID 1346




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

    NEILSON ENTERPRISES, INC.,

                           Plaintiff,

    v.                                                            Case No: 6:19-cv-875-Orl-31GJK

    FEDERAL INSURANCE COMPANY,

                           Defendant.


                                                  ORDER
             This Matter comes before the Court on the Defendant’s Motion for Summary Judgment

    (Doc. 44), the Plaintiff’s Response (Doc. 46), and the Defendant’s Reply (Doc. 47). The instant

    dispute involves an insurance payment for roof repairs.

             A party is entitled to summary judgment when the party can show that there is no genuine

    issue as to any material fact and that movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56. Which facts are material depends on the substantive law applicable to the case. Anderson v.

    Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party bears the burden of showing that

    no genuine issue of material fact exists. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

    1991).

             When a party moving for summary judgment points out an absence of evidence on a

    dispositive issue for which the nonmoving party bears the burden of proof at trial, the nonmoving

    party must “go beyond the pleadings and by [his] own affidavits, or by the depositions, answers to

    interrogatories, and admissions on file, designate specific facts showing that there is a genuine issue

    for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324-25 (1986) (internal quotations and citation

    omitted). Thereafter, summary judgment is mandated against the nonmoving party who fails to make
Case 6:19-cv-00875-GAP-GJK Document 48 Filed 07/29/20 Page 2 of 3 PageID 1347




    a showing sufficient to establish a genuine issue of fact for trial. Id. at 322, 324-25. The party

    opposing a motion for summary judgment must rely on more than conclusory statements or

    allegations unsupported by facts. Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985)

    (“conclusory allegations without specific supporting facts have no probative value”).

           The Plaintiff appears to have conceded the first three grounds for the Defendant’s Motion

    for Summary Judgment. Accordingly, the only issue remaining is the amount that is due to the

    Plaintiff for the work performed on the insured’s roof. Apparently, Nielson prepared two estimates

    for roof work and hired a subcontractor to perform that work. FIC made three payments: two for

    tarping, and one which included roof work. The Plaintiff’s corporate representative’s deposition

    testimony indicates that roof work was completed. The Plaintiff has only produced the following

    documentation of the roof work: (1) two checks from Neilson to Mixtega Rivera Construction LLC;

    (2) a March 20, 2020 invoice from Neilson with the language “Supplemental Remove 3 additional

    Layers of Underlayment Per Xactimate pricing;” (3) an invoice from Gutter King; (4) a permit

    issued by the town of Windermere; and (4) receipts for materials from Roofing Supply, for a total

    amount spent of $25,811.22, which is less than has already been paid by FIC. The Plaintiff claims

    that the actual cost was more, but it has not produced any evidence that could corroborate that claim.

    Estimates are not enough under the Policy language. Accordingly, there are no genuine issues of

    material fact and the Defendant is entitled to summary judgment.

           Accordingly, the Defendant’s Motion for Summary Judgment is GRANTED (Doc. 44).

    The clerk is DIRECTED to enter judgment in favor of the Defendant.




                                                     -2-
Case 6:19-cv-00875-GAP-GJK Document 48 Filed 07/29/20 Page 3 of 3 PageID 1348




           DONE and ORDERED in Chambers, Orlando, Florida on July 29, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                             -3-
